846 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael W. COBBS, Sr., Plaintiff-Appellant,v.Preston R. TISCH, Postmaster General, Defendant-Appellee,andUnited States of America, US Postal Service, Johnnie S.Thomas, Regional Postmaster, Neil Perkins, DistrictPostmaster, Pauline H. Peabody, Jacob Berghuis, BarbaraSmith, David Cadora, Alphonso D. Miles, Peter Young, EricDowdy, Defendants.
No. 87-1737.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 9, 1988.Decided April 21, 1988.

Michael W. Cobbs, Sr., appellant pro se.
Gurney Wingate Grant, II, Robert William Jaspen, Office of the U.S. Attorney, and Brian G. Kennedy, Department of Justice, for appellees.
Before JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael W. Cobbs, Sr., noted this appeal from a judgment in favor of the Postmaster General outside the 60-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jursidictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.